Citation Nr: 1537642	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-06 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Eligibility for Dependent Education Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran had active service from January 2001 to December 2006.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Jurisdiction of the Veteran's claims file is currently maintained at the Hartford, Connecticut RO.

The Board remanded this claim in January 2014 to afford the Veteran an opportunity to appear for a Board hearing.  On May 11, 2015, the RO called the Veteran to attempt to schedule the requested Board hearing.  He provided updated details about his address and location, and his file was transferred from the Ft. Harrison RO to the Hartford RO.  In a May 2015 letter, the RO notified the Veteran that his videoconference hearing was scheduled for July 17, 2015, at the Hartford RO.  The Veteran did not appear at this hearing, nor did he request that it be rescheduled.  As such, his hearing request is deemed withdrawn.  

While on remand, the Veteran's service-connection claim for TBI was granted by the RO.  As such, the only remaining issue on appeal is the DEA claim listed on the cover page of this decision.  

The Board notes that the Veteran's March 2011 substantive appeal was limited to the issue of entitlement to service connection for TBI.  The issue of eligibility for DEA was not addressed.  Nevertheless, the April 2011 certification of appeal, the Board's prior Remand and subsequent October 2014 supplemental statement of the case (SSOC) all continued the DEA issue.  Therefore, since continuing action and development has been performed in the instant claim, the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet.App. 37 (2009).   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Basic eligibility for certification of DEA exists if the Veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807.

In this case, the Veteran has a total disability rating of 100 percent for his service-connected posttraumatic stress disorder (PTSD).  (While the record contains a proposed rating action to decrease the rating assigned for PTSD to70 percent, the record does not reflect that such rating reduction has been implemented).  The issue that needs to be addressed is whether his the service-connected disabilities, including PTSD, are not considered to be permanent and total in nature.  

Generally, a total disability is considered to exist when there is present any impairment of mind or body, which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  Total disability may or may not be permanent.  A total disability permanent in nature is one where impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).  Once permanence is established, a veteran need not undergo further VA examinations in order to retain a 100 percent disability rating for the permanent disability.  See 38 C.F.R. §§ 3.327(b)(2)(iii). 

The Board is of the opinion that a new examination would be pertinent in determining whether the Veteran's service-connected PTSD is permanent and total in nature.  

Additioanlly, the Board notes that since the Agency of Original Jurisdiction (AOJ) issued the October 2014 supplemental statement of the case (SSOC), additional evidence including VA outpatinent treatment records from the West Haven, Connecticut, VA Medical Center (VAMC) and the report of a March 2015 VA compensation and pension examination has been associated with the claims file, without a waiver of initial AOJ consideration, to include in the Veteran's Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  See 38 C.F.R. § 20.1304.  On remand, the RO should consider these records when determining whether the Veteran's is permanently and totally disabilityed due to service connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for his service connected disabilities, including PTSD, since February 2015.  After securing any necessary release(s), the RO should obtain these records.

2.  The veteran should be afforded VA examination(s) to determine whether the Veteran is permanently and totally disabiled due to his service-connected disabilities.  The claims folder should be made available to the examiner for review before the examination.  

The pertinent examiner(s) must give a full description of any limitation of activity imposed by each of the Veteran's service connected disabilities and express opinions as to functional impact on employment caused by the disability identified on examination.  Each examiner should render an opinion as to what effect the disabilities found have on the Veteran's ability to work, and state whether his disabling conditions are susceptible to improvement through appropriate treatment.  In particular, the effect of pain on employability should be discussed.  The factors upon which the opinions are based must be set forth.

The examiner(s) should address the following inquiries:  

(a)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's service-connected disabilities results in an impairment of mind or body, which would render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340(a).  

(b)  If the answer to question (a) is in the affirmative, is it the Veteran's TPSD permanent in nature.  That is, is the total impairment such that it is reasonably certain to continue throughout the life of the disabled person.  See 38 C.F.R. § 3.340(b).  In addressing this inquiry, the examiner is advised that the age of the disabled person may be considered in determining permanence.  See 38 C.F.R. § 3.340(b).  

 3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the Veteran's claim of entitlement to a DEA benefits under Chapter 35.  If the determination remains adverse, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response thereto.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




